Title: To Alexander Hamilton from Aaron Ogden, 2 May 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town May 2d. 1800
          
          I do myself the honor of submitting to your consideration, the enclosed estimate.
          As soon as  the same shall be returned with your remarks and alterations, I shall be enabled, to form the returns, as required by the General order of the 7th. of the last month, as fast, as they may be sent to me by the different Corps.
          Will any further order be necessary, or am I to consider the General order above alluded to, as sufficient to authorize me to make arrangements, for the supplying of such articles of Quarter Master Stores, as may appear to be wanting, to enable the troops within to take the field, who are within the District under your immediate command
          I am with the utmost respect Your most obedient servant
          
            Aaron Ogden
          
          Major General Alexander Hamilton. 
        